




EXHIBIT 10.2
PROMISSORY NOTE


August 27, 2004

 

Jersey City, New Jersey

 $8,500,000.00

                            
FOR VALUE RECEIVED, the undersigned, MOBILEPRO CORP., a Delaware Corporation
(the “Company”), promises to pay CORNELL CAPITAL PARTNERS, LP (the “Holder”) at
101 Hudson Street, Suite 3700, Jersey City, New Jersey 07302 or other address as
the Holder shall specify in writing, the principal sum of Eight Million Five
Hundred Thousand (U.S.) Dollars and 00/100 ($8,500,000.00) and will be payable
pursuant to the following terms:


1.     Amount of Note. The face amount of this Promissory Note (this “Note”),
plus twelve percent (12%) annualized interest shall be paid in full within three
hundred sixty five (365) calendar days of the date hereof.


2.     Secured Nature of Note. This Note is secured by all of the property of
the Company as set forth in and pursuant to the Security Agreement (the
“Security Agreement”) dated the date hereof between the Company and the Holder.


3.     Fee. The Holder shall be entitled to five percent (5%) fee to be paid
from the gross proceeds hereunder. 


4.     Waiver and Consent. To the fullest extent permitted by law and except as
otherwise provided herein, the Company waives demand, presentment, protest,
notice of dishonor, suit against or joinder of any other person, and all other
requirements necessary to charge or hold the Company liable with respect to this
Note.


5.     Costs, Indemnities and Expenses. In the event of default as described
herein, the Company agrees to pay all reasonable fees and costs incurred by the
Holder in collecting or securing or attempting to collect or secure this Note,
including reasonable attorneys’ fees and expenses, whether or not involving
litigation, collecting upon any judgments and/or appellate or bankruptcy
proceedings. The Company agrees to pay any documentary stamp taxes, intangible
taxes or other taxes which may now or hereafter apply to this Note or any
payment made in respect of this Note, and the Company agrees to indemnify and
hold the Holder harmless from and against any liability, costs, attorneys’ fees,
penalties, interest or expenses relating to any such taxes, as and when the same
may be incurred.



       

--------------------------------------------------------------------------------

 


6.     Event of Default. Upon an Event of Default (as defined below), the entire
principal balance and accrued interest outstanding under this Note, and all
other obligations of the Company under this Note and/or the Security Agreement,
shall be immediately due and payable without any action on the part of the
Holder, and the Holder shall be entitled to seek and institute any and all
remedies available to it. No remedy conferred under this Note upon the Holder is
intended to be exclusive of any other remedy available to the Holder, pursuant
to the terms of this Note or otherwise. No single or partial exercise by the
Holder of any right, power or remedy hereunder shall preclude any other or
further exercise thereof. The failure of the Holder to exercise any right or
remedy under this Note or otherwise, or delay in exercising such right or
remedy, shall not operate as a waiver thereof. An “Event of Default” shall be
deemed to have occurred upon the occurrence of any of the following: (i) the
Company should fail for any reason or for no reason to make payment of the
outstanding principal balance plus accrued interest pursuant to this Note within
the time prescribed herein or the Company fails to satisfy any other obligation
or requirement of the Company under this Note, the Pledge Agreement, and/or the
Guaranty; or (ii) any proceedings under any bankruptcy laws of the United States
of America or under any insolvency, not disclosed to the Holder, reorganization,
receivership, readjustment of debt, dissolution, liquidation or any similar law
or statute of any jurisdiction now or hereinafter in effect (whether in law or
at equity) is filed by or against the Company or for all or any part of its
property.


7.     Maximum Interest Rate. In no event shall any agreed to or actual interest
charged, reserved or taken by the Holder as consideration for this Note exceed
the limits imposed by New Jersey law. In the event that the interest provisions
of this Note shall result at any time or for any reason in an effective rate of
interest that exceeds the maximum interest rate permitted by applicable law,
then without further agreement or notice the obligation to be fulfilled shall be
automatically reduced to such limit and all sums received by the Holder in
excess of those lawfully collectible as interest shall be applied against the
principal of this Note immediately upon the Holder’s receipt thereof, with the
same force and effect as though the Company had specifically designated such
extra sums to be so applied to principal and the Holder had agreed to accept
such extra payment(s) as a premium-free prepayment or prepayments.


8.     Cancellation of Note. Upon the repayment by the Company of all of its
obligations hereunder to the Holder, including, without limitation, the face
amount of this Note, plus accrued but unpaid interest, the indebtedness
evidenced hereby shall be deemed canceled and paid in full. Except as otherwise
required by law or by the provisions of this Note, payments received by the
Holder hereunder shall be applied first against expenses and indemnities, next
against interest accrued on this Note, and next in reduction of the outstanding
principal balance of this Note.


9.     Severability. If any provision of this Note is, for any reason, invalid
or unenforceable, the remaining provisions of this Note will nevertheless be
valid and enforceable and will remain in full force and effect. Any provision of
this Note that is held invalid or unenforceable by a court of competent
jurisdiction will be deemed modified to the extent necessary to make it valid
and enforceable and as so modified will remain in full force and effect.



    2  

--------------------------------------------------------------------------------

 


10.     Amendment and Waiver. This Note may be amended, or any provision of this
Note may be waived, provided that any such amendment or waiver will be binding
on a party hereto only if such amendment or waiver is set forth in a writing
executed by the parties hereto. The waiver by any such party hereto of a breach
of any provision of this Note shall not operate or be construed as a waiver of
any other breach.


11.     Successors. Except as otherwise provided herein, this Note shall bind
and inure to the benefit of and be enforceable by the parties hereto and their
permitted successors and assigns.


12.     Assignment. This Note shall not be directly or indirectly assignable or
delegable by the Company. The Holder may assign this Note as long as such
assignment complies with the Securities Act of 1933, as amended.


13.     No Strict Construction. The language used in this Note will be deemed to
be the language chosen by the parties hereto to express their mutual intent, and
no rule of strict construction will be applied against any party.


14.     Further Assurances. Each party hereto will execute all documents and
take such other actions as the other party may reasonably request in order to
consummate the transactions provided for herein and to accomplish the purposes
of this Note.


15.     Notices, Consents, etc.  Any notices, consents, waivers or other
communications required or permitted to be given under the terms hereof must be
in writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) trading day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:
 
If to Company:
MobilePro Corp.
 
30 West Gude Drive . - Suite 480
 
Rockville, MD 20850
 
Attention:      Jay O. Wright
 
Telephone:    (301) 524-4759
 
Facsimile:       (301) 315-9027
   
With Copy to:
Schiff Hardin, LLP
 
1101 Connecticut Avenue, N.W. - Suite 600
 
Washington, D.C., 20036
 
Attention:      Ernest M. Stern, Esq.
 
Telephone:     (202) 778-6461
 
Facsimile:        (202) 778-6460




    3  

--------------------------------------------------------------------------------

 

 
If to the Company:
Cornell Capital Partners, L.P.
 
101 Hudson Street, Suite 3700
 
Jersey City, NJ 07302
 
Attention:      Mark A. Angelo
 
Telephone:     (201) 324-1619
 
Facsimile:        (201) 324-1447
   



or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) trading days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.


16.     Remedies, Other Obligations, Breaches and Injunctive Relief. The
Holder’s remedies provided in this Note shall be cumulative and in addition to
all other remedies available to the Holder under this Note, at law or in equity
(including a decree of specific performance and/or other injunctive relief), no
remedy of the Holder contained herein shall be deemed a waiver of compliance
with the provisions giving rise to such remedy and nothing herein shall limit
the Holder’s right to pursue actual damages for any failure by the Company to
comply with the terms of this Note. Every right and remedy of the Holder under
any document executed in connection with this transaction may be exercised from
time to time and as often as may be deemed expedient by the Holder. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, and specific
performance without the necessity of showing economic loss and without any bond
or other security being required.


17.     Governing Law; Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New Jersey, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of New
Jersey or any other jurisdictions) that would cause the application of the laws
of any jurisdictions other than the State of New Jersey. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state courts sitting in
Hudson County New Jersey and federal courts sitting in Newark, New Jersey, for
the adjudication of any dispute hereunder or in connection herewith or
therewith, or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.



    4  

--------------------------------------------------------------------------------

 


18.     No Inconsistent Agreements. None of the parties hereto will hereafter
enter into any agreement, which is inconsistent with the rights granted to the
parties in this Note.


19.     Third Parties. Nothing herein expressed or implied is intended or shall
be construed to confer upon or give to any person or entity, other than the
parties to this Note and their respective permitted successor and assigns, any
rights or remedies under or by reason of this Note.


20.     Waiver of Jury Trial. AS A MATERIAL INDUCEMENT FOR THE HOLDER TO LOAN TO
THE COMPANY THE MONIES HEREUNDER, THE COMPANY HEREBY WAIVES ANY RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS AGREEMENT AND/OR ANY
AND ALL OF THE OTHER DOCUMENTS ASSOCIATED WITH THIS TRANSACTION.


21.     Entire Agreement.  This Note (including the recitals hereto), the
Irrevocable transfer Agent Instructions, the Equity Line of Credit Agreement and
the exhibits attached thereto set forth the entire understanding of the parties
with respect to the subject matter hereof, and shall not be modified or affected
by any offer, proposal, statement or representation, oral or written, made by or
for any party in connection with the negotiation of the terms hereof, and may be
modified only by instruments signed by all of the parties hereto.




[Signature to Follow]



    5  

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Note is executed by the undersigned as of the date
hereof.
 

        CORNELL CAPITAL PARTNERS, LP  
   
   
   
By: Yorkville Advisors, LLC
 
Its: General Partner
      By:      

--------------------------------------------------------------------------------

 
Name: Mark Angelo
 
Its: Portfolio Manager




     
MOBILEPRO CORP.
 
   
   
  By:      

--------------------------------------------------------------------------------

 
Name: Jay O. Wright
 
Title: President & Chief Executive Officer

 
6